ITEMID: 001-79615
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: AKGUL v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Atiye Akgül, is a Turkish national who was born in 1941 and lives in Iskenderun. She is represented before the Court by Mr I. K. Yıldırım and Mr G. Nurtin, lawyers practising in Ankara.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 15 June 1998 the General Directorate of National Roads and Highways expropriated a part of a plot of land (plot no. 147) belonging to the applicant in Belen. A committee of experts had assessed the value of the land and an amount of compensation was paid to the applicant at the time of the expropriation.
On 21 December 1998 the applicant filed a case with the Iskenderun Civil Court of First Instance and requested additional compensation.
On 26 October 1999 the Iskenderun Civil Court of First Instance awarded the applicant additional compensation of 32,632,776,000 Turkish liras (TRL) (approximately 64,361 euros (EUR)) plus interest at the statutory rate, running from 19 November 1998.
On 9 May 2000 the Court of Cassation upheld the judgment of the firstinstance court.
The applicant commenced enforcement proceedings. On 23 July 2001 the administration paid the applicant the amount of TRL 86,623,450,000 (approximately EUR 75,300) covering additional compensation and interest, as well as costs and expenses.
The relevant domestic law and practice in force at the material time are outlined in the Gül and Others v. Turkey ((dec.), no. 44715/98, 18 March 2004).
